           Case 1:19-cv-00290-SLC Document 43 Filed 04/19/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RAVI SUNDAR,

                               Plaintiff,

         -v-
                                                            CIVIL ACTION NO.: 19 Civ. 290 (SLC)
GREYHOUND LINES, INC., et al.,
                                                                         ORDER
                               Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         The Court having been advised (ECF minute entry Apr. 15, 2021) that all claims asserted

herein have been settled, it is ORDERED that the above-entitled action be and is hereby dismissed

and discontinued without costs, and without prejudice to the right to reopen the action within

thirty days of the date of this Order if the settlement is not consummated.

         To be clear, any application to reopen must be filed within thirty days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Further, if the parties

wish for the Court to retain jurisdiction for the purposes of enforcing any settlement agreement,

they must submit the settlement agreement to the Court within the same thirty-day period to

be “so ordered” by the Court.

         Any pending motions are moot. All conferences are vacated. The Clerk of Court is

directed to close the case.


Dated:          New York, New York
                April 19, 2021

                                                     SO ORDERED

                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
